UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5193


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERENCE C. RIDLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cr-00043-RGD-FBS-1)


Submitted:   June 10, 2011                 Decided:   June 22, 2011


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence H. Woodward, Jr., Charles Lustig, SHUTTLEWORTH, RULOFF,
SWAIN, HADDAD & MORECOCK, P.C., Virginia Beach, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, Cameron M.
Rountree, Special Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Terence C. Ridley of possession of

firearms and ammunition by a felon, in violation of 18 U.S.C.

§ 922(g)(1) (2006), and he was sentenced by the district court

to 115 months’ imprisonment.                  On appeal, Ridley contended that

the evidence was insufficient to support his conviction and that

the district court erred in its application of U.S. Sentencing

Guidelines       Manual   (USSG)        § 2K2.1(b)(6)        (2007).          Although     we

affirmed    Ridley’s      conviction,         we    concluded       that      the   district

court’s      application          of      the       Sentencing          Guidelines        was

procedurally      unreasonable,         vacated      the     sentence,        and   remanded

for further proceedings.               United States v. Ridley, 381 F. App’x

247, 249 (4th Cir. 2010) (No. 09-4076).                      On remand, the district

court      confirmed       the         calculations          in        the     Presentence

Investigation       Report      and      sentenced         Ridley      to     110   months’

imprisonment.         Counsel          once     again   challenges           the    district

court’s    application       of    a     four-level        enhancement         under     USSG

§ 2K2.1(b)(6).       Finding no error, we affirm.

            At     sentencing,          the       district     court         initially    is

required to calculate an appropriate advisory Guidelines range.

Gall v. United States, 552 U.S. 38, 49 (2007).                                The district

court    “may    accept   any     undisputed         portion      of    the    presentence

report as a finding of fact[,]” Fed. R. Crim. P. 32(i)(3)(A),

and     should    evaluate       the     sentencing         factors         based   on   the

                                              2
preponderance of the evidence.               See United States v. Harvey, 532

F.3d 326, 337 (4th Cir. 2008).                      When reviewing the district

court’s    application        of    the    Sentencing        Guidelines,        we   review

findings of fact for clear error and questions of law de novo.

United States v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008).

The burden is on the government to establish by a preponderance

of the evidence that a sentencing enhancement should be applied.

See United States v. Manigan, 592 F.3d 621, 628-29 (4th Cir.

2010).

            Section 2K2.1(b)(6)              provides            for     a      four-level

enhancement “[i]f the defendant used or possessed any firearm or

ammunition in connection with another felony offense.”                                    USSG

§ 2K2.1(b)(6).             “‘Another      felony    offense’,          for    purposes      of

subsection (b)(6), means any federal, state, or local offense[]

. . . punishable by imprisonment for a term exceeding one year,

regardless       of    whether     a   criminal         charge    was    brought,     or     a

conviction obtained.”              USSG § 2K2.1 cmt. n.14(C).                  Moreover, a

firearm is used or possessed “in connection with” another felony

offense     if        it    “facilitated,          or     had     the        potential      of

facilitating,” the offense.               Id. cmt. n.14(A); see United States

v. Jenkins, 566 F.3d 160, 162-63 (4th Cir. 2009).                                “[I]n the

case of a drug trafficking offense in which a firearm is found

in close proximity to drugs, . . . application of [the four-

level    enhancement]        is    warranted       because       the    presence     of    the

                                             3
firearm has the potential of facilitating another felony offense

. . . .”     USSG § 2K2.1 cmt. n.14(B); see Jenkins, 566 F.3d at

163.

            The district court determined that the enhancement was

warranted because Ridley was “a drug dealer.”                            In making this

finding, the court considered the amount of drugs and the cash

Ridley possessed.            See United States v. Kellam, 568 F.3d 125,

141 (4th Cir. 2009) (inferring intent to distribute from “the

quantity    of   drugs       involved      and    the    amount    of    relevant       cash

seized”).        The    court      also    considered       the    fact    that     Ridley

likewise possessed loaded weapons and a bulletproof vest and

that he was wearing a ski mask on his head.                         Additionally, the

district    court       found      that    drug    dealers        need    firearms      for

protection and that Ridley possessed them in this capacity.

            Based      on    these   facts,       we    conclude    that    it    was   not

clearly erroneous for the district court to find that Ridley was

dealing    drugs       and    that   the    firearms       he     possessed      had    the

potential to facilitate that activity.                     Therefore, the district

court did not err in applying the four-level enhancement under

USSG § 2K2.1(b)(6).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions         are   adequately      presented       in    the     materials



                                            4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5